Citation Nr: 1707206	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-26 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability, including as secondary to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned in October 2016.  A hearing transcript is of record.

The Veteran initially appealed a claim of entitlement to a disability rating higher than 20 percent for a left knee injury with instability and intermittent pain.  He specifically excluded this issue, however, from his September 2011 VA Form 9.  Although the Agency of Original Jurisdiction (AOJ) included the issue in an April 2016 supplemental statement of the case (SSOC), the Veteran clarified at his August 2016 hearing that the only issue he was appealing was the claim of entitlement to service connection for the low back disability.  The increased rating claim for the left knee disability, therefore, is not before the Board.  See 38 C.F.R. § 20.302 (b) (2016).


FINDING OF FACT

The Veteran has a current low back disability that was caused by his service-connected left knee disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for low back disability, as secondary to service-connected left knee disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310.  

The Veteran has a current low back disability.  Degenerative disc disease (DDD) of the lumbar spine was diagnosed via VA examination in September 2010.  Abnormal alignment of the lumbar vertebra and advanced DDD of the thoracic and lumbar spine, with an anterior compression fracture at T8, were noted as early as in a November 2000 radiology report.

In support of his claim, the Veteran provided a July 2016 letter from his treating chiropractor, J. U., D.C.,  Dr. U. indicated that he had treated the Veteran for chronic lumbalgia and his opinion was that the Veteran's chronic left knee disability directly affected and exacerbated his lumbar spine.  He specifically opined that it was more likely than not that the Veteran's altered gait and pelvic instability, as a result of his knee disability, caused imbalance throughout the entire lumbo-pelvic femoral chain, and that the resultant compensation continued to cause the Veteran's low back pain and myospasm.  As a consequence, he opined that it was more likely than not that the Veteran's progressive lumbar disc degeneration developed from the altered gait pattern and his age.  The Board finds the private opinion to be well-informed, well-reasoned, and fully articulated.  The opinion supports a finding that the Veteran's current low back disability was caused by his service-connected left knee disability.  

Prior opinions of record also support a finding that the Veteran's low back disability was caused by his service-connected left knee disability.  In an April 2010 opinion, S. M. P., III, D.C., another treating chiropractor from the same office as Dr. U., opined that the Veteran's left knee problem exacerbated his lumbar spine, due to a need of the Veteran to compensate for the chronic knee disability.  

In the report of the September 2010 VA examination, the VA examiner noted that the Veteran was not able to walk normally without assistive devices due to his knee, and that he walked with a limp.  Although the examiner attributed most of the Veteran's lumbar spine degenerative arthritis to his history of cigarette smoking, by explaining that smoking had a disproportionate effect on the vertebrae where smaller vessels comprising the vertebral circulation are more easily damaged by nicotine than larger vessels that feed larger joints; by further noting the possibility that the chronic knee injury altered the Veteran's gait in a manner that may have contributed to his back condition, the Board finds that the opinion, as a whole, supports a finding that the Veteran's left knee disability was a causative factor of his low back disability.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's low back disability was at least as likely as not caused by service-connected left knee disability.  Resolving reasonable doubt in the Veteran's favor; the elements for service connection for a low back disability, as secondary to service-connected left knee disability, are all demonstrated and service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for low back disability is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


